Case 1:20-cv-01493-TJK Document 11 Filed 10/12/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
CIVIL DIVISION

DAVID E. HOFFMAN JR.
Plaintiff

v. Judge Timothy J. Kelly

Homayoun Ranjijifroody aka C.A. 1:20-cv-01493
'Howie Jays'

Loansmarter Inc.;
Mortgage Enterprise America;
LoanSmart LLC; Tracy Jouett;

lan Jouett
Defendants

 

 

NOTICE OF DISMISSAL
Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary
Dismissal, without prejudice, for previously listed defendant STATE REGULATORY REGISTRY LLC

(SRR) dba Nationwide Multistate Licensing System and Registry (NMLS) 1129 20" Street, NW, 9"

ow YW

Robert DeWitty—
DeWitty and Associates
Attomey for Plaintiff
Pro Hac Vice

DAVID E. HOFFMAN

By: Py ccrGomeA

Margaret Anne Anthony \

Bar Number 366642

District Court of the District of
Columbia

Annandale, VA 22003

Floor, Washington, D.C. 20036.

 
